Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-20 are pending.
Priority
	The instant application is a continuation of PCT/IL2017/050369, filed 03/28/2019, which claims priority to IL258467, filed 03/29/2018.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Israel on 03/29/2018. It is noted, however, that applicant has not filed a certified copy of the Israeli application as required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application. 
Information Disclosure Statement
The information disclosure statement (IDS) dated 11/12/2020, complies with the provisions of 37 CFR 1.97, 1.98 and MPEP §609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits, except where noted.


Election/Restrictions
Applicant’s election without traverse of a carbonic anhydrase inhibitor as the agent in the reply filed on 06/02/2022, is acknowledged.
	Claims 13, and 15-19 are withdrawn from consideration as being directed toward non-elected subject matter.
	In the course of the search, the species election was broadened to include TPEN, as recited in instant claim 16, a Ca2+ ATPase inhibitor.
	Claims 1-12, 14, 16 and 20 are examined on the merits herein.
Claim Objections
Claims 7, 14 and 16 are objected to because of the following informalities:
-The word “being” is misspelled in claim 7.
-The Ca2+ ATPase inhibitor “EGTA,” recited in claim 16, is an acronym that is not defined in the specification by name or structure and, therefore, cannot be relied upon to properly identify the particular chemical compound it encompasses.  
-A comma is missing between “said urease inhibitor” and “said at least 1 agent” in line 10 of claim 1.
-The phrase “5,5’-Dithiobis (2-nitrobenzoic acid, DTNB)” in claim 14 is missing a closing parenthesis following “acid” and an opening parenthesis preceding “D” in “DTNB,” in order to denote “DTNB” as the acronym for the chemical compound.
-The first two recited chemical compounds in claim 14 begin with an uppercase letter.  However, these compounds are neither proper nouns nor the start of sentences, and should, therefore, be lowercase.  
-The Markush language in claim 16 is improper; a comma should follow “EGTA” and the “and” that follows it should be deleted.
Appropriate correction is required.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-The phrase “non-cytotoxic dose” in claims 2 and 3 is indefinite because this phrase is not defined in the specification and a “non-cytotoxic dose” of agents (i)-(v) is not a term of art.
For the purposes of examination, this phrase in interpreted as administration of any dosage that reduces or prevents formation of a biofilm and/or disrupts a biofilm.
-Claim 3 recites the limitation "said microorganism" in lines 4.  There is insufficient antecedent basis for this limitation in the claim.  Is the microorganism referring to the bacteria or to something else?
For the purposes of examination, this limitation is interpreted as “said bacteria.”  
-The parenthetical recitations in lines 10-13 render claim 5 indefinite because it is not clear if these parenthetical recitations limit the terms immediately preceding them.
For the purposes of examination, the information within the parenthesis is interpreted as not further limiting the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-12, 14, 16 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0083619 to Ma (effectively filed 09/18/2017, PTO-892).
	Ma ‘619 teaches a method of removing, reducing, dispersing, disrupting or eradicating biofilm on a surface by contacting the biofilm with a composition that comprises an agent (pg. 25, claims 1-2, 17-18).  
	Zinc chelating agents are taught as agents (pg. 26, claim 4).  N,N-diethyldithiocarbamate, a carbonic anhydrase inhibitor, is taught as an exemplary zinc chelating agent (paragraph 96).  TPEN, a CA2+ ATPase inhibitor, is also taught as an exemplary zinc chelating agent (paragraph 96).  Combinations of zinc chelating agents are taught (paragraph 96).  
	The composition further comprises an antibiotic, which are anti-microbial agents (pg. 26, claims 10, 21, 22, paragraphs 102-103).  
	The methods enhance sensitivity of P. aeruginosa, a Pseudomonas bacteria, to ciprofloxacin, an anti-microbial agent (pg. 26, claims 15, 25).  
	The composition is used to treat diseases caused by bacteria that form biofilm by administering an effective amount of the composition (paragraph 112).

	Claims 1-12, 14, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by US 2014/0308326 to Herr (published 2014, PTO-892).
	Herr ‘326 teaches methods of inhibiting bacterial biofilm formation with compositions comprising aminoglycosidic antibiotics and at least one zinc-chelating agents (abstract, pg. 9, claim 1).  Topical formulations suitable for wound care and surface-applicable formulations are taught (abstract, pg. 19, claims 15-16).  
	Spectinomycin, amikacin, gentamicin and others are taught as antibiotics, (pg. 9, claims 2, 3).
	N,N-diethyldithiocarbamate, a carbonic anhydrase inhibitor, is taught as a zinc chelating agent (pg. 9, claim 6).  TPEN, a CA2+ ATPase inhibitor, is also taught as a zinc chelating agent (pg. 9, claim 6).  
	S. aureus, S. epidermidis, S. psedudintermedius, and others are taught as bacterium (paragraph 46, pg. 10, claim 17). 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        

/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622